HARRIS, J.
The Iovinos sued ITT for the faulty construction of a home in Palm Coast. They alleged counts in breach of express warranty, breach of implied warranty, violation of section 553.84, Florida Statutes, fraud in the inducement, and deceptive and unfair trade practices. The trial court dismissed all counts of the complaint. We reverse that portion of the judgment dismissing the count relating to the statutory violation.
The Iovinos set out several conditions that they allege violated the applicable building code. These allegations are sufficient to withstand a motion to dismiss.
AFFIRMED in part; REVERSED in part and REMANDED.
GRIFFIN, C.J., and THOMPSON, J., concur.